Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 8-9, filed January 27, 2021, with respect to the rejection(s) of claim(s) 1-10 under 35 USC §§102, 103 and 112 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the amendment to claim 1.  See Claim Rejection – 35 USC § 112 below. The examiner believes that independent claim 1 has been amended to be directed to the species of FIG. 1-8.  Applicant’s remarks of January 27, 2021 appear to support the conclusion (see page 9 referring to the amendment to independent claim 1).  


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7, 9 and 10 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Applicant has failed to cite support for the amendment dependent claims 7, 9 and 10.  More specifically, claim 1 was altered so that “frame” was replaced with “shaft.”  The disclosure however, appears to correlate the frame to a first mass 135 (see for example paragraph 0027) and not a shaft 143.  The dependent claims therefore, having further limitations specified with the frame, were altered to “the shaft”.  Without a disclosure correlating the shaft 143 to the motor 137 and mast axis the amended claims 7 and 9-10  lack support from the original disclosure.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 9 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 9 now requires “the shaft rotates passively about the mast axis.” Paragraph 0027 appears to suggest that the first mass 135 is a frame which may move passively. There is not corresponding disclosure of the shaft rotating passively about the mast axis.  Paragraph 0036 and 0038 appear to discuss the passive rotation of the other species.  For instance paragraph 0036 appears directed to the species described in FIG. 9-13, while paragraph 0036 appears directed to the species of FIG. 14-18, neither of which species appears to be covered through claim 1.  The examiner suggests claim 9 be canceled in light of the amendment to claim 1 and there being no clear corresponding disclosure of the claim as currently presented.
Claim 10 now requires “a motor coupled to the shaft.”  Similar to the recitation in claim 7, a motor appears to be coupled to a cover 129 as presented in the original disclosure.  


Allowable Subject Matter
Claims 1-3 and 11-21 are allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A EDGAR whose telephone number is (571)272-4816.  The examiner can normally be reached on M-F: 7:30-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on 571-270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RICHARD A EDGAR/Primary Examiner, Art Unit 3745